DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 27 February 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 February 2022 has been entered. 
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) in view of Diehl et al US 2020/0285240 A1 (hereinafter Diehl).
As to claim 1, Salter discloses a method, comprising: 
determining, via a transport, that a person is approaching the transport (i.e. a passerby approaches the vehicle in an attempt to use it for a ride) [0068]; 
providing, via the transport, an action for the person to perform (i.e. display a keypad permitting the user to input an alphanumeric code which may have been sent to the user’s mobile device) [0043];
receiving, via the transport, the action (i.e. user enters in code) [0043]; and 
validating, via the transport, that the person is associated with the transport, based on the receiving (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043].  
Salter does not teach providing, via the transport, an image displayed on an external surface of the transport associated with a previously stored action associated with the person.  Salter does not teach that the image comprises an object unrelated to an action for the person to perform.
Diehl teaches providing, via the transport, an image displayed on an external surface of the transport (i.e. a display panel on the door or window of the autonomous vehicle which instructs the passenger to “Pls show gesture”) [figure 1B] associated with a previously stored action associated with the person (i.e. the passenger had already received a message on the handheld device informing the passenger what gesture to make when prompted) [0049].  Diehl teaches that the image comprises an object unrelated to an action for the person to perform (i.e. “Pls show gesture”) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter so that an image displayed on an external surface of the transport would have been provided, via the transport, associated with a previously stored action associated with the person.  The image would have comprised an object unrelated to an action for the person to perform.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter by the teaching of Diehl because it helps a customer to identify an autonomous-driving taxi when multiple similarly-looking vehicles are approaching [0002].
As to claim 2, Salter teaches the method of claim 1, further comprising performing, via the transport, a transport action based on the validating (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043].  
As to claim 3, Salter teaches the method of claim 1, further comprising: 
receiving, via the transport, a second action (i.e. a second action of “cancel trip”) [0049]; and 
performing, via the transport, a transport action based on the second action (i.e. cancelling the trip upon confirmation) [0049]. 
As to claim 4, Salter teaches the method of claim 1, further comprising displaying, on an exterior portion of the transport, instructions for the person to perform the action (i.e. displaying outside of the vehicle a second human-machine interface of a keypad for authentication) [0043 and figure 1A].  
As to claim 8, Salter discloses a server, comprising: 
a processor (i.e. processing unit) [0039]; and 
a memory (i.e. non-transitory memory) [0039]; 
wherein the processor is configured to: 
determine that a person is approaching a transport (i.e. a passerby approaches the vehicle in an attempt to use it for a ride) [0068]; 
provide an action for the person to perform (i.e. display a keypad permitting the user to input an alphanumeric code which m ay have been sent to the user’s mobile device) [0043]; 
receive an action signal, from a detector, associated with detection of performance of the action (i.e. user enters in code) [0043]; and 
validate that the person is associated with the transport, based on the action signal (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043].  
Salter does not teach providing an image displayed on an external surface of the transport associated with a previously stored action associated with the person.  Salter does not teach that the image comprises an object unrelated to an action for the person to perform.
Diehl teaches providing an image displayed on an external surface of the transport associated (i.e. a display panel on the door or window of the autonomous vehicle which instructs the passenger to “Pls show gesture”) [figure 1B] with a previously stored action associated with the person (i.e. the passenger had already received a message on the handheld device informing the passenger what gesture to make when prompted) [0049].  Diehl teaches that the image comprises an object unrelated to an action for the person to perform (i.e. “Pls show gesture”) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter so that an image would have been displayed on an external surface of the transport would have been associated with a previously stored action associated with the person.  The image would have comprised an object unrelated to an action for the person to perform.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter by the teaching of Diehl because it helps a customer to identify an autonomous-driving taxi when multiple similarly-looking vehicles are approaching [0002].
As to claim 9, Salter teaches the server of claim 8, 
wherein the processor is further configured to generate a transport action signal based on the validation (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043], 
wherein the transport action signal is operable to instruct the transport to perform a transport action [0043].  
As to claim 10, Salter teaches the server of claim 8, wherein the processor is further configured to: 
receive a second action signal, from a second detector, associated with detection of performance of a second action (i.e. a second action of “cancel trip”) [0049]; and 
generate a transport action signal based on the second action signal [0049], 
wherein the transport action signal is operable to instruct the transport to perform a transport action (i.e. cancelling the trip upon confirmation) [0049].   
As to claim 11, Salter teaches the server of claim 8, 
wherein the display displays the image on an exterior portion of the transport (i.e. displaying outside of the vehicle a second human-machine interface of a keypad for authentication) [0043 and figure 1A], and 
wherein the image comprises instructions for the person to perform the action (i.e. the instructions of “PLEASE ENTER YOUR AUTHENTICATION PIN”) [0043 and figure 3].  
As to claim 15, Salter discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to: 
determine that a person is approaching a transport (i.e. a passerby approaches the vehicle in an attempt to use it for a ride) [0068]; 
provide an action for the person to perform (i.e. display a keypad permitting the user to input an alphanumeric code which m ay have been sent to the user’s mobile device) [0043]; 
receive an action signal, from a detector, associated with detection of performance of the action (i.e. user enters in code) [0043]; and 
validate that the person is associated with the transport, based on the action signal (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043].  
Salter does not teach providing an image displayed on an external surface of the transport associated with a previously stored action associated with the person.  Salter does not teach that the image comprises an object unrelated to an action for the person to perform.
Diehl teaches providing an image displayed on an external surface of the transport associated (i.e. a display panel on the door or window of the autonomous vehicle which instructs the passenger to “Pls show gesture”) [figure 1B] with a previously stored action associated with the person (i.e. the passenger had already received a message on the handheld device informing the passenger what gesture to make when prompted) [0049].  Diehl teaches that the image comprises an object unrelated to an action for the person to perform (i.e. “Pls show gesture”) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter so that an image would have been displayed on an external surface of the transport would have been associated with a previously stored action associated with the person.  The image would have comprised an object unrelated to an action for the person to perform.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Salter by the teaching of Diehl because it helps a customer to identify an autonomous-driving taxi when multiple similarly-looking vehicles are approaching [0002].
As to claim 16, Salter teaches the non-transitory computer readable medium of claim 15, wherein the non-transitory computer readable medium further comprises instructions, that when read by a processor, cause the processor to further: 
generate a transport action signal based on the validating (i.e. if the correct code is entered the doors of the vehicle are unlocked) [0043], 
wherein the transport action signal is operable to instruct the transport to perform a transport action [0043].  
As to claim 17, Salter teaches the non-transitory computer readable medium of claim 15, wherein the non-transitory computer readable medium further comprises instructions, that when read by a processor, cause the processor to further: 
receive a second action signal, from a second detector, associated with detection of performance of a second action (i.e. a second action of “cancel trip”) [0049]; and 
generate a transport action signal based on the second action signal [0049], TMNA Reference No. IP-A-4268 
Page 58 of 60wherein the transport action signal is operable to instruct the transport to perform a transport action (i.e. cancelling the trip upon confirmation) [0049].  
As to claim 18, Salter teaches the non-transitory computer readable medium of claim 15, 
wherein the display displays the image on an exterior portion of the transport (i.e. displaying outside of the vehicle a second human-machine interface of a keypad for authentication) [0043 and figure 1A], and 
wherein the image comprises instructions for the person to perform the action (i.e. the instructions of “PLEASE ENTER YOUR AUTHENTICATION PIN”) [0043 and figure 3].  
7.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) and Diehl et al US 2020/0285240 A1 (hereinafter Diehl) as applied to claim 1 above, and further in view of Nix et al US 2019/0064806 A1 (hereinafter Nix).
As to claim 5, the Salter-Diehl combination does not teach the method of claim 1, wherein the receiving comprises detecting a motion and a position of the person via an imaging system.  
Nix teaches that the receiving comprises detecting a motion and a position of the person via an imaging system (i.e. detecting motion and position of the user using motion sensor) [0054].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that the receiving would have comprised detecting a motion and a position of the person via an imaging system.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Nix because it helps the autonomous vehicle identify an appropriate motion plan through the surrounding environment [0002].
8.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) and Diehl et al US 2020/0285240 A1 (hereinafter Diehl) as applied to claim 1 above, and further in view of Jeong et al US 2020/0332887 A1 (hereinafter Jeong).
As to claim 6, the Salter-Diehl combination does not teach the method of claim 1, wherein the receiving comprises detecting a change in an actuator of a transport.  
Jeong teaches that the receiving comprises detecting a change in an actuator of a transport (i.e. detects a change in the position of the actuator) [0064].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that the receiving would have comprised detecting a change in an actuator of a transport.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Jeong because it provides a shit by wire-based transmission system that delays a motor current control of an actuator [0008].
9.  Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) and Diehl et al US 2020/0285240 A1 (hereinafter Diehl) as applied to claims 1, 8 and 15 above, and further in view of Eigel et al US 2020/0184823 A1 (hereinafter Eigel).
As to claim 7, the Salter-Diehl combination does not teach determining, via a second transport, an approaching and a location of the person.  The Salter-Diehl combination does not teach providing, via the second transport, the approaching and the location of the person to the transport.  
Eigel teaches determining, via a second transport, an approaching and a location of the person (i.e. second transportation vehicle monitors if a person is in surrounding area and the location) [0011].  Eigel teaches providing, via the second transport, the approaching and the location of the person to the transport [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that it would have been determined, via a second transport, an approaching and a location of the person.  It would have been provided, via the second transport, the approaching and the location of the person to the transport.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Eigel because it helps specify the routes that are typically used by people and to where these routes typically proceed [0011].
As to claim 14, the Salter-Diehl combination does not teach the server of claim 8, wherein the processor is further configured to receive, from a second transport, an identity signal that identifies and locates the person.
Eigel teaches the processor is further configured to receive, from a second transport, an identity signal that identifies and locates the person (i.e. second transportation vehicle monitors if a person is in surrounding area and the location) [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that the processor would have been further configured to receive, from a second transport, an identity signal that identified and located the person.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Eigel because it helps specify the routes that are typically used by people and to where these routes typically proceed [0011].
As to claim 20, the Salter-Diehl combination does not teach the non-transitory computer readable medium of claim 15, wherein the processor is further configured to receive, from a second transport, an identity signal identifying and locating the person.
Eigel teaches the processor is further configured to receive, from a second transport, an identity signal identifying and locating the person (i.e. second transportation vehicle monitors if a person is in surrounding area and the location) [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that the processor would have been further configured to receive, from a second transport, an identity signal identifying and locating the person.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Eigel because it helps specify the routes that are typically used by people and to where these routes typically proceed [0011].
10.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) and Diehl et al US 2020/0285240 A1 (hereinafter Diehl) as applied to claim 8 above, and further in view of Alberth, JR. et al US 2014/0266600 A1 (hereinafter Alberth).
As to claim 12, the Salter-Diehl combination does not teach the server of claim 8, the processor is further configured to receive the action signal via one or more sensors operable to detect a motion of the person, a sound of the person, and a change in an actuator of the transport.  
Alberth teaches the processor is further configured to receive the action signal via one or more sensors operable to detect a motion of the person (i.e. detect motion of the user) [0044], a sound of the person (i.e. identify sounds of the user) [0046], and a change in an actuator of the transport (i.e. change in function to actuator) [0049].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that the processor would have been further configured to receive the action signal via one or more sensors operable to detect a motion of the person, a sound of the person, and a change in an actuator of the transport.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of Alberth because it provides an improved and cost-effective method and system for dynamically assigning functions to switches and controls of an automation system [0006].
11.  Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US 2021/0019963 A1 (hereinafter Salter) and Diehl et al US 2020/0285240 A1 (hereinafter Diehl) as applied to claims 8 and 15 above, and further in view of McGee et al US 2015/0198936 A1 (hereinafter McGee).
As to claim 13, the Salter-Diehl combination does not teach receive a first action signal, from a first detector, associated with detection of performance of a first action.  The Salter-Diehl combination does not teach receive an override signal, from a second detector, associated with detection of performance of an override action when the person is not validated to be associated with the transport, based on the first action signal.  The Salter-Diehl combination does not teach generate a visual indication signal based on the override signal.   
McGee teaches receive a first action signal, from a first detector, associated with detection of performance of a first action (i.e. control commands) [0020].  McGee teaches receive an override signal, from a second detector, associated with detection of performance of an override action when the person is not validated to be associated with the transport (i.e. attempted operations that are not allowed) [0020], based on the first action signal (i.e. override signal) [0020].  McGee teaches generate a visual indication signal based on the override signal (i.e. override signal is displayed) [0020].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that a first action signal would have been received, from a first detector, associated with detection of performance of a first action.  An override signal would have been received, from a second detector, associated with detection of performance of an override action when the person was not validated to be associated with the transport, based on the first action signal.  A visual indication signal would have been generated based on the override signal.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of McGee because it provides a manner to control a machine, and more particularly to controlling a machine in a remote or autonomous mode [0001].
As to claim 19, the Salter-Diehl combination does not teach receive a first action signal, from a first detector, associated with detection of performance of a first action.  The Salter-Diehl combination does not teach receive an override signal, from a second detector, associated with detection of performance of an override action when the person is not validated as being associated with the transport, based on the first action signal.  The Salter-Diehl combination does not teach generate a visual indication signal based on the override signal.  
McGee teaches receive a first action signal, from a first detector, associated with detection of performance of a first action (i.e. control commands) [0020].  McGee teaches receive an override signal, from a second detector, associated with detection of performance of an override action when the person is not validated as being associated with the transport (i.e. attempted operations that are not allowed) [0020], based on the first action signal (i.e. override signal) [0020].  McGee teaches generate a visual indication signal based on the override signal (i.e. override signal is displayed) [0020].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination so that a first action signal would have been received, from a first detector, associated with detection of performance of a first action.  An override signal would have been received, from a second detector, associated with detection of performance of an override action when the person was not validated as being associated with the transport, based on the first action signal.  A visual indication signal would have been generated based on the override signal.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Salter-Diehl combination by the teaching of McGee because it provides a manner to control a machine, and more particularly to controlling a machine in a remote or autonomous mode [0001].
Relevant Prior Art
12.  The following references have been considered relevant by the examiner:
A.  Felt et al US 2011/0099040 A1 directed to a mobile taxi dispatch system that may receive a request for a taxi vehicle from a user, select one or more taxi vehicles to contact in response to receiving the request and send the request to the selected one or more taxi vehicles [abstract].
B.  Kurosawa et al US 2020/0175446 A1 directed to a system and method for managing taxi dispatch, and to a program for controlling tax dispatch requests [0002].
C.  Chen et al US 2018/0358020 A1 directed to a system for speaker verification [abstract].
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. Diehl schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Diehl file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492